                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                   November 20, 2019
                               UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

VERONICA RAMIREZ,                                       §
                                                        §
           Plaintiff,                                   §
VS.                                                     §    CIVIL ACTION NO. 2:18-CV-446
                                                        §
RIGOBERTO POMPA GARCIA, et al,                          §
                                                        §
           Defendants.                                  §

                                    ORDER REMANDING CASE

        Pursuant to the Court’s Order Granting United States of America’s Motions to

Dismiss (D.E. 47), the parties were given until November 12, 2019 to file any request for

relief from the Court’s intention to remand this action. As no timely objection to remand

has been filed, the Court remands all remaining claims by and between Veronica

Ramirez, Individually and as Representative of the Estate of Martin Gomez Arrellano and

as Next Friend of A.A.G., a Minor, Rigoberto Pompa Garcia, Gregorio Valdez, Juan

Enrique Escobedo Moreno, and PACCAR, Inc.1 The claims are remanded to the 92nd

Judicial District Court of Hidalgo County, Texas, the court from which the case was

removed.

        ORDERED this 20th day of November, 2019.

                                                         ___________________________________
                                                         NELVA GONZALES RAMOS
                                                         UNITED STATES DISTRICT JUDGE


1
    Plaintiff Blanca Gomez Arellano, Individually and as Representative of the Estate of Martin Gomez Arellano
alleged claims in an original complaint (D.E. 43) filed in this Court only against the United States of America.
Pursuant to the Court’s Order (D.E. 47), those claims have been disposed of in their entirety by the Partial Final
Judgment (D.E. 49).
1/1
